          Case 1:20-cv-03297-TNM Document 14 Filed 02/11/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 YUBA COUNTY WATER AGENCY,

        Plaintiff,                                  Civil Action No. 1:20-cv-03297-TNM

 v.

 EILEEN SOBECK, Executive Director of the
 California State Water Resources Control Board,
 in her official capacity,

 E. JOAQUIN ESQUIVEL, Chair of the
 California State Water Resources Control Board,
 in his official capacity,

 DORENE D’ADAMO, Vice Chair of the
 California State Water Resources Control Board,
 in her official capacity,

 TAM M. DODUC, Member of the California
 State Water Resources Control Board, in her
 official capacity,

 SEAN MAGUIRE, Member of the California
 State Water Resources Control Board, in his
 official capacity,

 LAUREL FIRESTONE, Member of the
 California State Water Resources Control Board,
 in her official capacity,

 and CALIFORNIA STATE WATER
 RESOURCES CONTROL BOARD,

        Defendants.

                                  REQUEST FOR HEARING
       California Public Resources Code section 21167.4, subdivision (a), requires any party who

files a claim under the California Environmental Quality Act (CEQA) to file, within 90 days of the

date of filing the Complaint, a request that the Court “set a hearing” on the CEQA Claim. This

procedural requirement applies to all Claims stating a violation of CEQA, even when the alleged
                                                1
           Case 1:20-cv-03297-TNM Document 14 Filed 02/11/21 Page 2 of 3



violation is a failure to perform the required CEQA analysis. However, the statute does not require

the Court to set a hearing.

       To comply with the statutory mandate, Plaintiff Yuba County Water Agency hereby requests

a hearing on its CEQA Claim. For clarity and the Court’s ease of reference, Yuba County Water

Agency states that: (1) its CEQA Claim involves only the question of whether the Defendants’

issuance of the water quality certification at issue was exempt from CEQA under Water Code section

13160; and (2) that CEQA Claim does not involve a review of any CEQA environmental-review

document, environmental analyses that such CEQA documents generally contain or the sort of

administrative record that generally supports such analyses. In addition, Yuba County Water

Agency’s pending Motion for Partial Summary Judgment is based on grounds other than CEQA non-

compliance, so it may not serve the interests of judicial economy to schedule any hearing on the

merits of Yuba County Water Agency’s CEQA Claim at this time.

         Respectfully submitted on February 11, 2021.




                                             By:
                                                    Michael F. McBride, DC # 243998
                                                    Michael A. Swiger, DC # 367307
                                                    Jenna R. Mandell-Rice, DC # 1021549
                                                    Ani Esenyan, DC # 1670956

                                                    VAN NESS FELDMAN, LLP
                                                    1050 Thomas Jefferson Street, NW
                                                    Washington, DC 20007
                                                    Phone: 202-298-1800
                                                    mfm@vnf.com
                                                    mas@vnf.com
                                                    jrm@vnf.com
                                                    axe@vnf.com

                                                   Attorneys for Yuba County Water Agency



                                                2
           Case 1:20-cv-03297-TNM Document 14 Filed 02/11/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of February, 2021, a true and correct copy of the

foregoing document was filed using the Court’s CM/ECF filing system, which shall send notice to

all counsel of record.


                                              By:
                                                      Michael F. McBride, DC # 243998
                                                      Michael A. Swiger, DC # 367307
                                                      Jenna R. Mandell-Rice, DC # 1021549
                                                      Ani Esenyan, DC # 1670956

                                                      VAN NESS FELDMAN, LLP
                                                      1050 Thomas Jefferson Street, NW
                                                      Washington, DC 20007
                                                      Phone: 202-298-1800
                                                      mfm@vnf.com
                                                      mas@vnf.com
                                                      jrm@vnf.com
                                                      axe@vnf.com

                                                      Attorneys for Yuba County Water Agency




                                                  3
